DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the centers of the beams do not overlap with each other … the beams form an outer contour shape that is circular” (Claim 1 at lines 6-7 and 18. None of drawing shows the beams form an outer contour shape that is circular while the centers of beams do not overlap with each other. For example: figs.3, 7 and 9A-H show some of embodiments having laser beam partially overlap with each other without forming a circular contour shape and other embodiments show the laser beams do not overlap with each other. However, nothing in the drawings show the combination of the above claim limitations) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the centers of the beams do not overlap with each other … the beams form an outer contour shape that is circular” at lines 6-7 and 18. It is unclear as to how  the beams form an outer contour shape that is circular while the center of the beams do not overlap with each other. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018/010132) in view of Gu et al. (US 2017/0095886).
 	Regarding claim 1, Yang discloses “a welding method” (abstract and figs.2-4), comprising: 
 	“forming a workpiece by stacking plated sheet members having a plating layer formed on a surface of a base material” (stacking plated sheet members 36 and 38 having a plating layer 40 (i.e., fig.3, 32 pointed at the plate layer) formed on a surface of base material 38. On page 2 at line 25, i.e., steel workpieces); 
 	“disposing the workpiece in an area to be irradiated with laser light” (figs.2-4 shows the stacked workpiece 36 and 38 to be irradiated with the laser light 60); 
 	“irradiating a surface of the workpiece with the laser light, wherein the laser light comprising a plurality of beams by dispersing positions such that centers of the beams do not overlap with each other within a prescribed area on the surface” (Fig.3 shows irradiating a surface 20 of the workpiece 36, 38 with the laser light 60 comprising a plurality of beams 24’ and 24’’); 
 	“while continuing the irradiation, relatively moving the beams and the workpiece and sweeping the beams on the workpiece so as to melt an irradiated part of the workpiece for performing welding” (on page 16, i.e., the base and the robot arm 76 are constructed with rotary, swivel/hinge, and/or other types of junctions that permit precise and programmable movement of the laser optics welding head 42 in three-dimensions relative to the workpiece stack up with the aid of the computer implemented control system); and 
 	“setting a distance between the beams” (fig.2, 72 pointed at the gap between two laser beams 24’ and 24’’) to be emitted such that “weld pools formed in the workpiece by irradiation of each of the beams overlap with each other” (fig.3 shows the weld pool 92 formed by the beams 24’ and 24’’ are overlap with each other with respect to the side view).
 	Yang is silent regarding wherein the beams are arranged in one of the following arrangements (A) to (C):
 	(A) at least two neighboring beams partially overlap with each other in a direction orthogonal to a direction of the sweep;
 	(B) one of the beams is positioned at a center of a ring formed by an arrangement of the other beams; and 
 	(C) the beams form an outer contour shape that is circular.
 	Gu et al. teaches wherein the beams are arranged in one of the following arrangements (A) to (C):
 	(A) “at least two neighboring beams partially overlap with each other in a direction orthogonal to a direction of the sweep” (annotated fig.9 shows the two neighboring beams partially overlap with each other in a direction orthogonal to a direction of the sweep.  Annotated fig.8 shows partially overlap laser beams);
 	(B) one of the beams is positioned at a center of a ring formed by an arrangement of the other beams; and 
 	(C) the beams form an outer contour shape that is circular.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Gu et al., by modifying Yang’s laser beam configuration according to Gu et al.’s beam configuration, for removing pre-coat materials that is optimum for welding (para.0036-0037) as taught by Gu et al.
 	Regarding claim 2, modified Yang discloses “the beams are emitted by dispersing irradiating positions of the beams” (Yang, fig.4 shows the laser beams are at irradiating positions and the beams are slightly spaced apart. See fig.4 and fig.8 and on page 8 at lines 1-3) such that “an evaporated gas of the plating layer located inside the workpiece is discharged from surfaces of the weld pools formed by melting the workpiece” (Yang, on pg.3, at lines 8-20, i.e., to deter high pressure zinc vapors from diffusing into the molten steel weld pool … The laser scoring or mechanical dimpling processes create spaced apart protruding features on the faying surface of each steel workpiece that are processed in such a way. Consequently, when the scored/dimpled steel workpiece is stacked up within the workpiece stack-up, the protruding features imposed a gap of about 0.1-0.2 millimeters between the faying surface on which they have been formed and the confront faying surface of the adjacent steel workpiece which provides an escape path to guide zinc vapors along the established faying interface away from the weld site. Fig.4 shows the laser welding region where the plating member 40 is formed within located inside the workpiece can be discharge through the gap as suggested on page 3).
 	Regarding claim 3, Yang discloses “the beams are emitted by dispersing the irradiating positions” (Yang, figs.4 and 8 show the beams are emitted by dispersing the irradiating positions) such that “a weld defect generated due to the gas does not exceed an allowable degree” (Yang, on pg.2, at lines 24-32, i.e., when a steel workpiece that includes a zinc based surface coating is laser spot welded, high pressure zinc vapors are readily produced at the surfaces of the steel workpiece and have a tendency to complicate the laser spot welding process. In particular, the zinc vapors produced at the faying interfaces of the steel workpieces can diffuse into the molten steel weld pool created by the laser beam … when an adequate escape outlet is not provided zinc vapors may remain trapped in the molten steel … which may lead to defects in the resulting laser spot weld joint such as porosity). It would be obvious that the faying surface of workpieces may not completely cover with escape path such that a portion of gas may infused in workpiece. Examiner noted that the weld defect can be generated based on escape path regardless the amount of vapor gas.  
 	Regarding claim 5, modified Yang discloses “the beams have same peak powers” (Yang, On pg.13 at lines 15 and on pages 17 at lines 31-32, i.e., deliver power at a level of 0.3 kW to 50 kW each. On page 18 at lines 1-2, i.e., the power levels of the laser beams 24’, 24’’ may be the same or different).
 	Regarding claim 6, modified Yang discloses “the beams are emitted such that the weld pools formed in the workpiece by irradiation of each of the beams overlap with each other” (Yang, fig.4 shows the beams 24’, 24’’ are emitted such that the weld pool 92 formed in the workpiece by irradiation of each of the beams overlap with each other with respect to a side view).
 	Regarding claim 7, modified Yang discloses “an isolation distance between the beams is equal to or less than six times a beam diameter” (Yang, fig.7, shows the beams projections 88’ and 88’’ can be in contact so there is no distance).
 	Regarding claim 9, modified Yang discloses “an isolation distance between the beams is equal to or less than 3600 μm” (Yang, fig.7, shows the beams projections 88’ and 88’’ can be in contact so there is no distance).

	 

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018/010132) in view of Gu et al. (US 2017/0095886) as applied in claims 1-3, 5-7 and 9 above, and further in view of Lin et al. (US 2013/0309000).
 	Regarding claim 4, modified Yang discloses the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape.
 	Modified Yang is silent regarding the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in a direction orthogonal to a direction of the sweep.
 	Lin et al. teaches “the beams are arranged such that the prescribed area to be irradiated with the beams forms a shape gradually widening a width in the direction orthogonal to the direction of the sweep” (figs.5-6 show the beams 42, 44 and 46 are arranged such that the beams forms a shape gradually widening a width in a direction (i.e., fig.6, 66 pointed at the width direction) orthogonal to a direction of the sweep (i.e., fig.5 shows welding direction). Examiner noted the beams projection 52, 54 and 56 on the workpiece then the heat generated the molten pool 64 gradually widen from the laser beams projection in order to form the weld pool). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify Yang with Lin et al., by modifying Yang’s welding direction in relation to the beam direction according to Lin et al.’s welding direction perpendicular the welding direction, to produce uniform lateral edges and smooth weld toes (para.0009) as taught by Lin et al.


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018/010132) in view of Gu et al. (US 2017/0095886) as applied in claims 1-3, 5-7 and 9 above, and further in view of Xie et al. (US 6,608,278).
 	Regarding claim 8, modified Yang discloses a beam diameter of each of the beams.
 	Modified Yang is silent regarding a beam diameter of each of the beams is equal to or less than 600 µm and above 0.
 	Xie et al. et al. teaches “a beam diameter of each of the beams is equal to or less than 600 µm and above 0” (All of the welding trials were conducted using a 6 kW CO.sub.2 laser. In the case of the dual beam laser welding trials, an optical beam splitting device such as illustrated in the Figure was developed that produced two laser spots of equal size (equal power) with spot spacings (center to center) ranging from 0.3-1.5 mm, that is, from a minimum, single keyhole, separated beam condition as noted above to a maximum separation at which two keyholes are formed. The individual laser spots were approximately 0.4 mm diameter.  Please noted that 0.4 mm which is less than 600µm or 0.6mm). Yang teaches laser processing. Wang et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Xie et al., by modifying Yang’s beam diameter according to Xie et al.’s beam diameter based on the welding process requirement in order to create desired size of weld pool.



 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018/010132) in view of Gu et al. (US 2017/0095886) as applied in claims 1-3, 5-7 and 9 above, and further in view of Fukumitsu et al. (US 2006/0144828).
 	Regarding claim 17, modified Yang discloses “the sweeping the beams for the workpiece” (Yang, on page 16, i.e., the base and the robot arm 76 are constructed with rotary, swivel/hinge, and/or other types of junctions that permit precise and programmable movement of the laser optics welding head 42 in three-dimensions relative to the workpiece stack up with the aid of the computer implemented control system). 
 	Modified Yang is silent regarding wobbling is performed. 
 	Fukumitsu et al. teaches “wobbling is performed” (para.0112, i.e., As a consequence, even when the front face 3 of the object 1 wobbles as shown in FIG. 19, the modified region 7 can be formed at a fixed depth D from the front face 3, so that the part to cut 8 conforming to the wobbling of the front face 3 can be formed with the depth D from the front face 3. When the object 1 having the part to cut 8 conforming to the wobbling of the front face 3 as such is cut along the part to cut 8, the accuracy of cutting is stabilized on the front face 3 side of the object 1. Therefore, when forming the front face 3 of the object 1, which is a silicon wafer, with a plurality of functional devices such as light-receiving devices or light-emitting devices and cutting the object 1 into the individual functional devices, the functional devices can be prevented from being damaged by cutting). Yang teaches laser processing. Fukumitsu et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Fukumitsu et al., by adding Fukumitsu et al.’s cutting procedure to Fukumitsu et al. laser cutting process, for desired laser processing for different application and prevent functional devices damage by cutting. 
 	

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018/010132) in view of Gu et al. (US 2017/0095886) as applied in claims 1-3, 5-7 and 9 above, and further in view of Chang (US 6,040,550)
 	Regarding claim 17, modified Yang discloses “the sweeping the beams for the workpiece” (Yang, on page 16, i.e., the base and the robot arm 76 are constructed with rotary, swivel/hinge, and/or other types of junctions that permit precise and programmable movement of the laser optics welding head 42 in three-dimensions relative to the workpiece stack up with the aid of the computer implemented control system). 
 	Modified Yang is silent regarding wobbling is performed.
 	Chang teaches “wobbling is performed” (col.8 at lines 7-19, i.e., The software is preferably menu-driven. Many utility programs may be standard with the apparatus 10 for easy setup. The seam tracker display screen 23' (FIG. 4) shows the images of the weld seam and the position of the laser beam in real time. The center peak image indicates two adjacent diaphragms 14a, 14b. The extended line in the middle of the seam image is the location of the laser beam and the truncated traces show the extent of wobble of the seam. The wobble of the seam may be as much as 0.006" or more. The illustrated display screen 23' also shows the weld number, welding speed (programmed and actual RPM of the arbor and bellows), up-slope, down-slope, estimated time and actual time).  Yang teaches laser processing. Chang teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Chang, using Chang’s laser welding technique, to reduce the wobble of seam to produce satisfactory welds.

    PNG
    media_image1.png
    1090
    999
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    987
    867
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1041
    696
    media_image3.png
    Greyscale

Response to Arguments
 	Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. 
 	(1) the amendment to claims 1 and 8 changed the scope of invention and overcome prior rejections. However, examiner has introduced new references in current rejection.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761